IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                                  January 2021 Term
                                  _______________                          FILED
                                                                       March 15, 2021
                                    No. 19-0679                            released at 3:00 p.m.
                                  _______________                      EDYTHE NASH GAISER, CLERK
                                                                       SUPREME COURT OF APPEALS
                                                                            OF WEST VIRGINIA



                              JAY LAWRENCE SMITH,
                               Plaintiff Below, Petitioner,

                                           v.

ANGELA B. VAN METER, in her capacity as the Circuit Clerk of Grant County; AND
 THE GRANT COUNTY CIRCUIT CLERK’S OFFICE, a subdivision of the Grant
      County Commission; AND THE GRANT COUNTY COMMISSION,
                     Defendants Below, Respondents.

      ____________________________________________________________

                   Appeal from the Circuit Court of Grant County
                            The Honorable Lynn Nelson
                                 Case No. 19-C-7

                       REVERSED AND REMANDED
      ____________________________________________________________

                              Submitted: January 26, 2021
                                Filed: March 15, 2021

     Robert W. Bright, Esq.                         John G. Ours, Esq.
     Middleport, Ohio                               Grant County Prosecuting Attorney
     Counsel for Petitioner                         Petersburg, West Virginia
                                                    Counsel for Respondents



JUSTICE WALKER delivered the Opinion of the Court.
                              SYLLABUS BY THE COURT

              1.      “Where the issue on an appeal from the circuit court is clearly a

question of law or involving an interpretation of a statute, we apply a de novo standard of

review.” Syllabus Point 1, Chrystal R.M. v. Charlie A.L., 194 W. Va. 138, 459 S.E.2d 415

(1995).



              2.     “‘When a statute is clear and unambiguous and the legislative intent

is plain, the statute should not be interpreted by the courts, and in such case it is the duty

of the courts not to construe but to apply the statute.’ Syllabus Point 5, State v. General

Daniel Morgan Post No. 548, V.F.W., 144 W.Va. 137, 107 S.E.2d 353 (1959).” Syllabus

Point 5, Liberty Mut. Ins. Co. v. Morrisey, 236 W. Va. 615, 760 S.E.2d 863 (2014).



              3.     “Where the language of a statute is clear and without ambiguity the

plain meaning is to be accepted without resorting to the rules of interpretation.” Syllabus

Point 2, State v. Elder, 152 W. Va. 571, 165 S.E.2d 108 (1968).




                                              i
WALKER, Justice:

                When Petitioner Jay Lawrence Smith went to the Grant County Circuit

Clerk’s Office in September 2018 to review records, he told an assistant clerk that he

planned to photograph several documents in the public file. Eventually, Grant County

Circuit Clerk Angela B. Van Meter (Clerk Van Meter) instructed Mr. Smith that he could

take the photos but would be required to pay a fee of one dollar per page for each

photograph. Mr. Smith did not take the photos of the public documents and later filed a

request for the same documents, along with a five-dollar bill to cover the cost of

reproduction, under the West Virginia Freedom of Information Act (FOIA). 1 The FOIA

request was declined.



                Mr. Smith then filed a claim for declaratory and injunctive relief against

Clerk Van Meter, the Grant County Circuit Clerk’s Office and the Grant County

Commission (Respondents). Mr. Smith sought to prohibit Respondents from enforcing

any policy restricting anyone from using a device to make a recording of public documents,

among other things. In dismissing Mr. Smith’s complaint, the circuit court ruled that West

Virginia Code § 59-1-11(b)(2) (2018) permitted the circuit clerk’s office to impose a one-

dollar-per-page fee for photographs taken by an individual of public documents. On

appeal, we disagree and find that the clear language of § 59-1-11(b)(2) limits the imposition




       1
           W. Va. Code §§ 29B-1-1 through -7 (2015).

                                             1
of the statutory per-page fee to “transcripts, copies, and papers” actually “made by the

clerk,” and does not apply to photographs taken by a member of the public.



                I. FACTUAL AND PROCEDURAL BACKGROUND

              Mr. Smith is a freelance legal researcher and journalist who went to the Grant

County Circuit Clerk’s office in September 2018 to review and copy public records relating

to four pending criminal cases. A deputy clerk gave Mr. Smith the requested file and Mr.

Smith informed her that he intended to photograph the documents in the file. The deputy

clerk responded that office policy prohibited him from using a camera to take pictures of

the file’s contents. Mr. Smith requested a copy of this policy and the deputy clerk referred

him to Clerk Van Meter.



              Clerk Van Meter informed Mr. Smith that she was required to charge him

one dollar per page for copies of documents under West Virginia Code § 59-1-11(b)(2).

Mr. Smith responded that he did not need copies of the documents, but that he intended to

take digital photographs of the file. Clerk Van Meter reiterated that he could take the

photos, but he would have to pay the one-dollar-per-page fee for each digital photo he took.

Clerk Van Meter stated that this fee was required for any reproduction of any document

held by the circuit clerk’s office. Mr. Smith declined to pay the fee and left the office

without taking photos of the documents.




                                             2
                On November 30, 2018, Mr. Smith mailed a FOIA request for the same

documents to the Grant County Circuit Clerk’s Office. He enclosed with his request five

dollars to cover the cost of reproducing the documents and postage. Clerk Van Meter

mailed Mr. Smith’s money back to him along with a letter declining to provide the

requested copies because (1) Mr. Smith’s request lacked clarity 2 and (2) the enclosed five-

dollar bill was insufficient to cover the cost of reproduction of the requested documents. 3

Specifically, Clerk Van Meter reiterated that she had to charge one dollar per page for

reproductions of documents held by the circuit clerk’s office under West Virginia Code §

59-1-11(b)(2). Mr. Smith responded that his FOIA request was not governed by § 59-1-

11(b)(2), but by West Virginia Code § 29B-1-3(e) (2015), 4 so the clerk’s office was only

permitted to charge a fee reasonably calculated to cover the actual cost of reproduction of

the documents subject to the FOIA request.




       2
        Clerk Van Meter contends that the FOIA request misnamed three of the four
defendants from whose files Mr. Smith sought copies.
       3
         Clerk Van Meter determined, without Mr. Smith clarifying the terms of his FOIA
request, that Mr. Smith had requested sixty-six documents from four separate criminal files.
       4
           West Virginia Code § 29B-1-3(e) states:

                The public body may establish fees reasonably calculated to
                reimburse it for its actual cost in making reproductions of
                records. A public body may not charge a search or retrieval
                fee or otherwise seek reimbursement based on a man-hour
                basis as part of costs associated with making reproduction of
                records.

                                             3
                At this point, Clerk Van Meter referred the matter to the Grant County

Prosecuting Attorney, John G. Ours, who assumed the task of responding to Mr. Smith and

mailed him a letter reiterating that the clerk was required to charge one dollar per page for

copies under § 59-1-11(b)(2). Mr. Ours also noted that, even if that statute did not apply,

five dollars was insufficient to cover the actual cost of reproduction because the requested

documents included hundreds of pages. 5 Mr. Smith responded to Mr. Ours in February

2019, repeating the same arguments he made previously. Neither Mr. Ours nor Clerk Van

Meter fulfilled Mr. Smith’s FOIA request.



                On March 25, 2019, Mr. Smith filed a complaint in the Circuit Court of Grant

County seeking declaratory and injunctive relief against Respondents. He requested the

circuit court declare unlawful Clerk Van Meter’s attempt to charge him a fee to photograph

the public records to which he had access in the Grant County Clerk’s office in September

2018.       He also asked the court to enjoin Respondents from enforcing any policy

“prohibiting anyone from using his or her own device to duplicate and/or make a recording

of documents in the [Respondents’] possession.” Finally, Mr. Smith sought to require

defendants to establish a “reasonable fee” for duplication of public records under West




       More specifically, Mr. Ours stated that, when stacked on top of one another, the
        5

documents from the four cases constituted “a stack of paper [] approximately 14 inches
deep.”

                                              4
Virginia Code § 29B-1-3(e). Respondents moved to dismiss Mr. Smith’s complaint for

failure to state a claim under Rule 12(b)(6) of the West Virginia Rules of Civil Procedure.



                In a sparse order on July 1, 2019, the circuit court granted Respondents’

motion to dismiss. The circuit court concluded that West Virginia Code § 29B-1-3(e)

allowed the clerk’s office to “establish fees reasonable [sic] calculated to reimburse it for

its actual cost” in reproducing records, that this Court’s holding in King v. Nease 6 permitted

the clerk’s office to “impose a search or retrieval fee in conjunction with a [FOIA]

request,” 7 and that West Virginia Code § 59-1-11(b)(2) allows the clerk’s office to charge

one dollar per page “for transcripts, copies, and papers made by the clerk for use in any

other court or otherwise to go out of the office[.]” This appeal followed.




       6
           233 W. Va. 252, 757 S.E.2d 782 (2014).
       7
         The circuit court derived this conclusion from Syllabus Point 2 of Nease, which
states: “Pursuant to West Virginia Code § [29B-1-3(e)] (2012), a public body is vested with
the authority and discretion to impose a search or retrieval fee in connection with a
Freedom of Information Act request to provide public records provided that such fee is
reasonable.” 233 W. Va. at 252, 757 S.E.2d at 782. We take care to note that the circuit
court’s reliance on this holding is misplaced, because that syllabus point has been
superseded by statute. In 2015, the West Virginia Legislature amended this statute,
apparently in response to the Nease holding, to explicitly state, in relevant part, that “[a]
public body may not charge a search or retrieval fee or otherwise seek reimbursement based
on a man-hour basis as part of costs associated with making reproduction of records.” W.
Va. Code § 29B-1-3.

                                              5
                               II. STANDARD OF REVIEW

                This Court has long held that “[w]here the issue on an appeal from the circuit

court is clearly a question of law or involving an interpretation of a statute, we apply a de

novo standard of review.” 8 The issue before us is solely a matter of statutory interpretation,

so with this standard in mind, we proceed to address the parties’ arguments.



                                       III. ANALYIS

                On appeal, Mr. Smith raises two arguments. First, he asks us to determine

whether West Virginia Code § 59-1-11(b)(2) permits a circuit clerk to charge a one-dollar-

per-page fee when private individuals take digital photographs of a public record to which

they have access. Mr. Smith argues that the clerk may not charge such a fee, while

Respondents argue that the clerk is required to charge such a fee under the plain language

of the statute. For the reasons explained below, we agree with Mr. Smith.



                Second, Mr. Smith asserts that the circuit court erred in failing to address

Respondents’ refusal to comply with his FOIA requests. He contends that, when fulfilling

a FOIA request, a circuit clerk may only charge a fee “reasonably calculated to reimburse

it for its actual cost in making reproductions of records” under West Virginia Code § 29B-

1-3. But we need not address this argument because Mr. Smith’s FOIA request sought the




       8
           Syl. Pt. 1, Chrystal R.M. v. Charlie A.L., 194 W. Va. 138, 459 S.E.2d 415 (1995).

                                               6
exact same documents that he sought to photograph under West Virginia Code § 59-1-

11(b)(2).



                To consider whether West Virginia Code § 59-1-11(b)(2) permits a circuit

clerk to charge a one-dollar-per-page fee when private individuals take digital photographs

of a public record to which they have access, we first determine whether the statute is clear

or ambiguous. On this point, we have held that “[w]hen a statute is clear and unambiguous

and the legislative intent is plain, the statute should not be interpreted by the courts, and in

such case it is the duty of the courts not to construe but to apply the statute.” 9 And, we

have held that “[w]here the language of a statute is clear and without ambiguity the plain

meaning is to be accepted without resorting to the rules of interpretation.” 10



                On the subject of the fees charged by circuit clerks, West Virginia Code §

59-1-11 (2018) states, in relevant part:

                (a) The clerk of a circuit court shall charge and collect for
                services rendered by the clerk the following fees which shall
                be paid in advance by the parties for whom services are to be
                rendered:

                ....




       9
        Syl. Pt. 5, Liberty Mut. Ins. Co. v. Morrisey, 236 W. Va. 615, 760 S.E.2d 863
(2014) (quoting Syllabus Point 5, State v. General Daniel Morgan Post No. 548, V.F.W.,
144 W. Va. 137, 107 S.E.2d 353 (1959)).
       10
            Syl. Pt. 2, State v. Elder, 152 W. Va. 571, 165 S.E.2d 108 (1968).

                                               7
              (b) In addition to the foregoing fees, the following fees shall be
              charged and collected:

              ....

              (2) For a transcript, copy, or paper made by the clerk for use in
              any other court or otherwise to go out of the office, for each
              page, $1[.]”

We find no ambiguity, so we afford this statute its plain meaning. It says that the clerk

shall charge one dollar per page for transcripts, copies, and papers “made by the clerk” for

use in any court or otherwise to go out of the office. With this plain language, the statute

is clear that the clerk is only permitted to charge a fee when the clerk actually makes the

transcript, copy, or paper. This reading is consistent with the language in subsection (a) of

the statute establishing that the clerk shall only “charge and collect for services rendered

by the clerk[.]”



              Applying the statute here, then, we can only conclude that the Grant County

Circuit Clerk’s Office improperly sought to charge Mr. Smith for photographs he intended

to take of the public documents he was reviewing. When a private individual photographs

public documents, the clerk is not making the copy, as required by the statute. Rather, the

individual is using his or her own skill and equipment to make the copy. This process does

not require the aid of the clerk, nor does it cause the clerk to expend any time, effort, or

material. While Respondents contend that the fee imposed by West Virginia Code § 59-1-

11(b)(2) could be construed as a search and retrieval fee for the clerk’s work to retrieve the

document for the individual, the plain language of the statute addresses the actual


                                              8
reproduction of transcripts, copies, and papers. If the Legislature had intended to permit

the clerk to charge for merely retrieving a document, it could have made that clear in the

statute. 11 So, in the absence of the clerk’s involvement in the reproduction of the document,

there is no basis in the statute for the clerk to charge a fee.



               Based on the clear language in West Virginia Code § 59-1-11(b)(2), we

conclude that the Circuit Court of Grant County erred. The Grant County Circuit Clerk

was not permitted to charge Mr. Smith a fee for photographs he intended to take of public

records. So, we reverse the circuit court’s order dismissing Mr. Smith’s complaint and

remand for proceedings consistent with this opinion. And, because we find that under West

Virginia Code § 59-1-11(b)(2) Mr. Smith should have been permitted to photograph the

public documents he reviewed in the Grant County Clerk’s Office in September 2018

without paying the fee of one dollar per page, we need not address his remaining arguments

surrounding his subsequent FOIA request that sought copies of those same documents.




       11
           On a more practical note, if we agreed with Respondents’ contention, the results
would be absurd. Individuals requesting to view documents could conceivably be charged
as little as one dollar for the clerk’s retrieving a single page document to literally thousands
of dollars for larger files. The Legislature could not have conceivably intended this result.

                                                9
                                   IV. CONCLUSION

                For the above reasons, we reverse the Circuit Court of Grant County’s July

1, 2019, Order Granting Motion to Dismiss, and remand for proceedings consistent with

this opinion.



                                                               Reversed and remanded.




                                             10